Citation Nr: 0721599	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  01-05 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
bronchial asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
August 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for 
asthma and awarded a 10 percent initial evaluation for that 
disability.  During the course of the appeal, the evaluation 
for his service-connected asthma was increased to 30 percent 
disabling.  The effective date for the award was the date 
that the veteran filed his claim for service connection, 
November 9, 1992.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in December 2002.  Thereafter, the Board 
issued a decision in June 2003 that denied a disability 
evaluation in excess of 30 percent for the veteran's asthma.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (CAVC).  Pursuant to a Joint 
Motion for Remand, the Court issued an Order in April 2004 
that vacated the Board's prior decision and remanded the case 
for further action.  In September 2004, the Board remanded 
the case for further development.

In November 2005, the Board denied the veteran's claim for an 
initial rating in excess of 30 percent for bronchial asthma.  
The veteran again appealed to the CAVC, and in a January 2004 
Order, the Court granted the VA General Counsel's and 
Appellant's Joint Motion For Remand.  The Board's decision 
was vacated and the veteran's claim was remanded to the 
Board.  

The Order noted that the Board's decision did not support its 
finding that the appellant was not entitled to a disability 
rating in excess of 30 percent throughout the entire appeal 
period.  It was specifically noted that the veteran met the 
criteria for a 60 percent rating at one time during the 
appeal process.  As the decision did not adequately discuss 
separate disability rating for separate periods of time 
(staged ratings), it was found to be deficient.  Moreover, 
the decision did not adequately discuss whether the veteran 
was entitled to staged ratings pursuant to the criteria of 
Diagnostic Code (DC) 6602, in effect prior to October 7, 
1996.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's bronchial asthma has been evaluated as 30 
percent disabling since the effective date of service 
connection under 38 C.F.R. § 4.97, DC 6602.  During the 
pendency of the veteran's appeal, the VA amended the 
schedular criteria for rating respiratory disorders, 
including DC 6602, effective October 7, 1996.  

Prior to October 7, 1996, a 10 percent rating was warranted 
under DC 6602 for mild asthma, with paroxysms of asthmatic-
type breathing (high pitched expiratory wheezes and dyspnea) 
occurring several times per year, and no clinical findings 
between attacks.  A 30 percent rating was warranted under DC 
6602 for moderate bronchial asthma with asthmatic attacks 
rather frequent (separated by only 10-14 day intervals) 
occurring several times a year with moderate dyspnea on 
exertion between attacks.  The next schedular evaluation of 
60 percent required severe disability with frequent attacks 
of asthma (one or more attacks weekly) marked dyspnea on 
exertion between attacks with only temporary relief by 
medication; more than light manual labor precluded.  A 100 
percent rating was assigned for pronounced bronchial asthma; 
asthmatic attacks very frequently with severe dyspnea on 
slight exertion between attacks and with marked loss of 
weight or other evidence of severe impairment of health.  38 
C.F.R. § 4.97, Code 6602 (1996).

Under the revised criteria for DC 6602, a 10 percent rating 
was warranted for FEV-1 of 71 to 90 percent predicted, or 
FEV-1/FVC of 71 to 80 percent, or intermittent inhalational 
or oral bronchodilator therapy.  A 30 percent evaluation is 
warranted for bronchial asthma where any of these conditions 
is manifested by FEV-1 of 56-70 percent predicted, or; FEV-
1/FVC of 56-70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  The next schedular evaluation of 60 percent 
requires FEV-1 of 40-55 percent predicted, or; FEV-1/FVC of 
40-55 percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  A 100 percent rating is assigned for FEV-1 
less than 40 percent predicted, or; FEV- 1/FVC less than 40 
percent, or; more than one attack per week with episodes of 
respiratory failure, or; requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno-
suppressive medications. 38 C.F.R. § 4.97, DC 6602 (2006)

The Board notes that where there is a change in regulatory 
criteria for rating disabilities, the regulation as it 
existed prior to the change is applicable to the veteran's 
claim for the period prior to the effective date of the 
rating change, and the revised regulation is applicable from 
the effective date of the rating change forward.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  Hence, VA must 
consider the DC 6602 criteria for asthma, both before and 
after October 7, 1996.  A review of the claims file reflects 
that the RO considered the veteran's asthma condition 
pursuant to the amended criteria in effect after October 7, 
1996, but not the criteria in effect prior to that date.  

Moreover, given the fact that it has been some three years 
since the veteran's last VA respiratory examination, the 
Board believes a more contemporaneous VA examination to 
assess the veteran's current symptomatology associated with 
his service-connected asthma would be helpful in deciding the 
claim.  38 U.S.C.A. § 5103A.  See also Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992) (where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination).  Under these circumstances, the RO should 
arrange for the veteran to undergo a respiratory examination 
at an appropriate VA medical facility.  Such examination must 
include a PFT.  The Board emphasizes to the veteran that 
failure to report to the scheduled examination, without good 
cause, will result in a denial of his increased rating claim. 
38 C.F.R. § 3.655(b).

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(c)(4) (2006).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

Lastly, during the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an effective date, if a higher disability rating is 
granted on appeal, nor has the RO requested "that the 
claimant provide any evidence in the claimant's possession 
that pertains to [his] claim."  38 C.F.R. § 3.159(b)(1).  On 
remand, VA must do so.

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file and ensure for 
the issue on appeal that all notification and 
development necessary to comply with 38 U.S.C.A. §§ 
5103(a) and 5103A (West 2002 & Supp. 2006) and 38 
C.F.R. § 3.159 (2006)), as well as VAOPGCPREC 7-2004, 
is fully satisfied.  In particular, VA must send the 
veteran a corrective notice, that includes: (1) an 
explanation as to the information or evidence needed 
to establish an effective date, if a higher 
disability rating is granted, as outlined by the 
Court in Dingess/Hartman v. Nicholson, Nos. 01-1917, 
02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 
2006), and (2) requests or tells the veteran to 
provide any evidence in his possession that pertains 
to his claim.  The claims file must include 
documentation that there has been compliance with the 
VA's duties to notify and assist a claimant as set 
forth in the VCAA as specifically affecting the issue 
on appeal.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.

3.  After securing any additional records, 
the RO should arrange for the veteran to 
undergo a respiratory examination.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available and reviewed by the examiner 
designated to examine the veteran.  The 
examination reports should reflect 
consideration of the veteran's documented 
medical history and assertions.  All 
necessary tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

Regarding the veteran's asthma, the 
examiner should address whether self-
reported shortness of breath upon exertion 
is in fact present, and if so whether it 
is due to asthma, deconditioning, or other 
causes.  The examiner should address with 
what frequency and under what 
circumstances asthmatic attacks recur, or 
shortness of breath due to asthma is 
present, and the duration of such 
instances and their level of impairment of 
functioning.  

Additionally, the examiner should arrange 
for pulmonary function studies to be 
accomplished, with FEV-1 and FEV-1/FVC 
results required by the rating schedule 
(38 C.F.R. § 4.97, DC 6602).  The examiner 
should comment on the veteran's effort.  
If any of these particular test results 
cannot be obtained, the examiner must 
provide an explanation.

The examiner must also report on whether 
the veteran requires inhalational or oral 
bronchodilator therapy, or inhalational 
anti-inflammatory medication, and if so, 
whether the use of such therapy is 
intermittent or daily.  Furthermore, the 
examiner must indicate whether the veteran 
requires at least monthly visits to a 
physician for required care of asthmatic 
exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral 
or parenteral) corticosteroids, or; the 
veteran suffers more than one asthmatic 
attack per week with episodes of 
respiratory failure; or requires daily use 
of systemic (oral or parenteral) high dose 
corticosteroids or immunosuppressive 
medications.  The examiner should set 
forth all examination findings, along with 
the complete rationale for the opinions 
expressed.

The examiner must address the degree of 
impairment of functioning due to the 
veteran's bronchial asthma, using 
appropriate AMIE criteria based on both 
the current and prior rating criteria for 
asthma.

4.  Thereafter, and following any other 
appropriate development, the remanded claim 
must be readjudicated with consideration of 
the applicable diagnostic criteria, in 
effect prior to and after October 7, 1996.  
Also, as indicated above, the veteran has 
appealed the disability initially assigned, 
with the grant of service connection in 
September 2000.  Because he appealed the 
initial rating as to this disorder, the RO 
must consider the applicability of staged 
ratings covering the time period in which 
his claim and appeal have been pending.  
Fenderson v. West, 12 Vet. App. 119, 12-27 
(1999).  

If any determination remains to any extent adverse, the 
veteran and his representative must be provided a 
supplemental statement of the case (SSOC) which includes a 
summary of additional evidence submitted, any additional 
applicable laws and regulations, and the reasons for the 
decision.  They should then be afforded the applicable time 
to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



